 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL LAMAR FORT,                                 No. 2:18-cv-2603-JAM-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    SHAWN HATTON,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding through counsel, has filed an application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 29, 2019 the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed October 29, 2019, are adopted in full;

 3        2. Petitioner’s application for a writ of habeas corpus is denied;

 4        3. The Clerk is directed to close the case; and

 5        4. The court declines to issue a certificate of appealability.

 6
     DATED: December 4, 2019
 7
                                                 /s/ John A. Mendez____________         _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
